EXHIBIT 10.48

TENTH AMENDMENT TO

THE FISHER-PRICE PENSION PLAN

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Fisher-Price Pension Plan for the
benefit of eligible employees of Fisher-Price, Inc. and certain other
subsidiaries; and

WHEREAS, the provisions of the Plan are set forth in a 1994 Restatement, as
amended; and

WHEREAS, Mattel desires to amend the Plan to provide for retroactive annuity
start dates in accordance with Treasury Regulation Section 1.417(e)-1(b)(3); and

WHEREAS, in Section 9.1 of the Plan, Mattel reserved the right to amend the Plan
at any time in whole or in part;

NOW, THEREFORE, to effect the foregoing, Mattel does hereby declare that the
Plan be, and hereby is, amended as follows:

1. Effective as of January 1, 2006, the following new Section 4.6 shall be added
to the end of Article 4 of the Plan:

“Section 4.6. Retroactive Annuity Starting Dates. A Participant may elect to
receive payment of benefits pursuant to Section 4.1, 4.2 or 4.3 effective as of
a date that occurs before the date the Participant receives the written
explanation described in Section 4.1(b) (a “Retroactive Annuity Start Date”);
provided that, the Retroactive Annuity Start Date must be after the
Participant’s Severance from Service Date and on or after the Participant’s
normal retirement date. Any payment of benefits as of a Retroactive Annuity
Start Date shall comply with the requirements of Treasury Regulation
Section 1.417(e)-1(b)(3) including (i) the payment of interest on back payments
from the Retroactive Annuity Start Date to the date benefit payments commence to
be paid to the Participant (the “Benefit Commencement Date”), and (ii) the
necessity for spousal consent to payment as of the Retroactive Annuity Start
Date. Any interest paid in accordance with this Section shall be calculated
using the applicable interest rate used to determine the present value of a
Participant’s accrued monthly pension benefit under the Plan as of the Benefit
Commencement Date as described in Section 5.4. Any benefit payments paid to a
Participant that begin effective as of a date prior to a Member’s Benefit
Commencement Date but after a Member receives the written explanation described
in Section 4.1(b) shall not be treated as payments as of a Retroactive Annuity
Start Date pursuant to this Section and shall not include the payment of
interest nor be subject to the other requirements of Treasury Regulation
Section 1.417(e)-1(b)(3) related to Retroactive Annuity Start Dates. The Plan
Administrator may establish rules and procedures for the administration of
benefit payments in accordance with this Section.”



--------------------------------------------------------------------------------

2. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 19 day of December, 2006.

 

MATTEL, INC. By:  

/s/ Alan Kaye

Name:   Alan Kaye Title:   SVP – Human Resources

 

2